1922-CC11801

IN THE CIRCUIT COURT OF THE CITY OF ST. LOUIS
STATE OF MISSOURI

Terry Bell,
Plaintiff,

VS. Case No.:

Cooley Transport, LLC,

SERVE:

United States Corp Agent
500 N. Michigan Ave
Suite 600

Chicago, IL 60611

And

Gary Davis

SERVE:

622 W. Grant Street

Pittsfield, IL 62363
Defendants.

Name me Ne ee ee ee es ee ee

PETITION
COMES NOW Plaintiff, Terry Bell, by and through attorneys, The Bradley Law
Firm and for this Petition against Defendants Gary Davis and Cooley Transport, LLC
states as follows to the Court:

GENERAL ALLEGATIONS

i. Plaintiff, Terry Bell was at all relevant times herein a resident of the
County of St. Louis in the State of Missouri.

2. At all relevant times mentioned herein, Defendant Cooley Transport, LLC
(hereinafter referred to as “Defendant Employer”) was a limited liability corporation in

the state of Illinois.
3 At all relevant times mentioned herein, upon information and belief,
Defendant, Gary Davis, (hereinafter referred to as “Driver”) was a resident of the State of
Illinois and was employed by Defendant Employer and was acting on its behalf with its
express consent.

4. Both Defendant Employer and Driver are subject to service as nonresident
motorists pursuant to Missouri Supreme Court Rule 54.08. Plaintiffs requests the
Missouri Director of Revenue issue service upon defendant Driver at his last known
addresses listed within the caption.

3 On April 28, 2018, Defendant Driver was operating a tractor attached to a
box trailer, under the authority of Department of Transportation, owned by Defendant
Employer, on an open and public roadway within the course and scope of his
employment with Employer when he caused a collision with the vehicle Plaintiff was
driving.

6. At the time of this crash and at all times herein mentioned, Defendant
Employer was a private motor carrier as defined by the Federal Motor Carrier Safety
Regulations and subject to said rules and regulations.

7. At the time of this crash and at all times herein mentioned, Defendants
Employer and Driver were required to operate the truck and trailer combination herein in
conformance and full compliance with the Federal Motor Carrier Safety Regulations
contained and set forth in Title 49, Code of Federal Regulations, and the sections thereof
set forth herein.

9. At the time of this crash and at all times herein mentioned, Defendants

Driver and Employer were required to operate the tractor and trailer(s) identified herein
in conformance and full compliance with the Federal Motor Carrier Safety Regulations
set forth in Title 49, Code of Federal Regulations, and the sections thereof set forth herein
if Defendant was transporting regulated freight interstate and if transporting intrastate, the
Motor Carrier Regulations codified by the State of Missouri and at all times Missouri’s
traffic laws.

COUNT I- NEGLIGENCE
Plaintiff v. Driver

10. Plaintiff realleges and incorporates paragraphs 1-9 as if fully set forth
herein.

11. Defendant Driver at all relevant times herein owed Plaintiff a duty to
operate the tractor - trailer combination with the highest degree of care.

12. At the time of this crash and at all times herein mentioned, Defendant
Driver failed to operate the tractor - trailer combination with the highest degree of care as

required under Missouri law and he was therefore negligent in the following respects:

a. Failed to keep a proper lookout;
b. Drove at an excessive speed;
C. Failed to signal an intention to turn;

d. Failed to yield the right-of-way;
é. By using the highest degree of care could have known that there
was a reasonable likelihood of collision in time to have stopped,

swerved, slackened speed or sounded a warning;

fi Operated the tractor trailer without the necessary training and
experience so as to be a danger to others;

2. Failed to keep the tractor-trailer combination under proper control;

h. Failed to obey the rules of the road requiring him to keep the
tractor trailer combination within a single lane of travel;
13,

Failed to observe the rules of the road governing the movements of
vehicles on the highways in the State of Missouri;

Operated the tractor-trailer combination when it was likely to
cause an accident in violation of 49 CFR 396.7;

Operated the tractor-trailer combination without the necessary
training, knowledge and/or experience so as to make him a danger
to others as imposed upon him by 49 CFR 383.110, including safe
vehicle operation, poor vision, the effects of fatigue, general health
of the commercial motor vehicle, visual search, night operation,
vehicle inspections, basic vehicle control, safe operation skills, and
pre-trip inspection skills;

Failed to have the tractor-trailer combination under proper control;

Operated the tractor-trailer combination while tired and/or fatigued
in violation of 49 CFR 392.3;

Upon information and belief, operated the tractor-trailer
combination while under the influence of drugs that impaired his
driving ability and adversely affected his ability to safely operate a
commercial motor vehicle in violation of 49 CFR 382.213;

Operated the Tractor-trailer combination without verifying the
same was road worthy and in good mechanical condition;

Allowed the Tractor to collide with vehicle occupied by Plaintiff in
violation of Missouri law, which afford Plaintiff to a presumption
of negligence under the rear end collision doctrine; and

Drove the tractor-trailer combination at a speed which made it
impossible for him to stop within the range of his visibility.

That Defendant’s negligence in the operation of his tractor trailer

combination in the respects listed above caused or contributed to cause the crash

identified herein.

14.

As a direct and proximate result of the aforesaid injuries, Plaintiff has been

caused to incur medical care and treatment expense, and will be required to incur further

expense for additional care and treatment in the future.
15. Asa direct and proximate result of the aforesaid injuries, Plaintiff was at an
increased risk of requiring additional future medical care, which has caused additional
mental suffering and worry.

WHEREFORE, Plaintiff prays for the Court to enter Judgment against Defendant
Driver in such an amount as is fair and reasonable in excess of $25,000.00, for their costs
herein incurred, pre-judgment interest, and for any such other and further relief as this
Court may deem just and proper.

COUNT Il- NEGLIGENCE PER SE
Plaintiff v. Driver

16. Plaintiff realleges and reincorporates paragraphs 1-15 as if fully set forth
herein.

17. That at all times relevant herein Defendant Driver had a duty to comply
with all Missouri laws regulating the operation of motor vehicles as well as the Federal
Motor Carrier Regulations, including the following:

a. FMCSR 392.3, which states a driver shall not operate a commercial
motor vehicle while fatigued or ill;

b. FMCSR 396, which requires inspections of the commercial motor
vehicle;

c. Operated the tractor-trailer combination when it was likely to cause an
accident in violation of 49 CFR 396.7;

d. Operated the tractor-trailer combination without the necessary training,
knowledge and/or experience so as to make him a danger to others as
imposed upon him by 49 CFR 383.110, including safe vehicle
operation, poor vision, the effects of fatigue, general health of the
commercial motor vehicle, visual search, night operation, vehicle
inspections, basic vehicle control, safe operation skills, and pre-trip
inspection skills;

e. Operated the tractor-trailer combination while tired and/or fatigued in
violation of 49 CFR 392.3;
f. Operated the tractor-trailer combination while under the influence of
drugs that impaired his driving ability and adversely affected his
ability to safely operate a commercial motor vehicle in violation of 49
CFR 382.213;

g. Operated the tractor-trailer combination in violation of RSMO
§304.017 which states:

“The driver of a vehicle shall not follow another vehicle more closely
than is reasonably safe and prudent, having due regard for the speed of
such vehicle and the traffic upon and the condition of the roadway,
Vehicles being driven upon any roadway outside of a business or
residence district in a caravan or motorcade, whether or not towing
other vehicles, shall be so operated, except in a funeral procession or
in a duly authorized parade, so as to allow sufficient space between
each such vehicle or combination of vehicles as to enable any other
vehicle to overtake or pass such vehicles in safety.”;

h. Operated the tractor-trailer combination in violation of RSMO
§304.044.2, which states:

“The driver of any truck or bus, when traveling upon a public highway
of this state outside of a business or residential district, shall not
follow within three hundred feet of another such vehicle; provided, the
provisions of this section shall not be construed to prevent the
overtaking and passing, by any such truck or bus, of another similar
vehicle.”

18. That upon information and belief, Defendant Driver was in violation of all
of the above referenced statutes and regulations and that said violations caused or
contributed to cause Plaintiffs injuries and damages as set forth herein.

19. That Plaintiff was within the class of persons the above-referenced laws and
regulations were intended to protect Plaintiff and the damages suffered by Plaintiff were
of the type these laws and regulations were designed to protect against.

20. That the damages sustained by Plaintiff, referenced above, were

proximately caused by Defendant Driver’s failure to comply with the above-referenced

statutory and regulatory obligations.
WHEREFORE, Plaintiff prays for the Court to enter Judgment against Defendant
Driver in such an amount as is fair and reasonable in excess of $25,000.00, for his costs
herein incurred, pre-judgment interest, and for any such other and further relief as this

Court may deem just and proper.

COUNT ITI- VICARIOUS LIABILITY
Plaintiff v. Employer

20. Plaintiff incorporates and realleges paragraphs 1-19 as if fully set forth
herein,

21. That at all times relevant herein, Defendant Driver’s actions were done
within the scope of his employment with Employer and were done as a means of carrying
out the job assigned to him by Employer.

WHEREFORE, Plaintiff pray for the Court to enter Judgment against Defendant
Employer in such an amount as is fair and reasonable in excess of $25,000.00, for their
costs herein incurred, pre-judgment interest, and for any such other and further relief as
this Court may deem just and proper.

COUNT IV- NEGLIGENT HIRING, TRAINING, SUPERVISION, AND
RETENTION:

Plaintiff v. Employer

22. Plaintiff reincorporates and realleges paragraphs 1-21 above as if fully set
forth herein.

23. That Employer owed a duty to Plaintiff to use reasonable care in the
hiring, training, supervision and retention of employee Driver in full compliance with the

Federal Motor Carrier Regulations.
24. Pursuant to the Federal Motor Carrier Safety Regulations, Defendant owed

the general public, including the Plaintiff, a duty to determine the qualifications of its

agents, servants, and employees, including, but not limited to:

a.

Adequately evaluate performance, including through training and
supervision, so as to discharge any incompetent or negligent
applicant, agent, servant, and/or employee before he/she injured
the public or property;

Properly screen its applicants;

Obtain a completed employment application before permitting an
agent, servant, and/or employee drive its commercial motor vehicle
pursuant to 49 C.F.R. § 391.21;

Investigate the agents, servants, and/or employees driver’s
employment record during the preceding three years by all
reasonable means pursuant to 49 C.F.R. § 391.23(a)(2), 391.23(c);

Inquire into the agent’s, servant’s, and/or employee’s driving
record within 30 days after employment begins pursuant to 49
C.F.R. § 391.23(a);

Properly certify its driver under 49 C.F.R. § 380.203 for the
operation of LCV doubles in compliance with 49 C.F.R. §380.111;
and

Properly evaluate a driver’s performance for operation of LCV
doubles through testing in accordance with 49 C.F.R. §380.109.

25. Defendant Employer’s duty to comply with all of the above and below

listed Federal Motor Carrier Safety Regulations, Codes, and/or Statutes, so as to protect

the general public, including Plaintiff, from the unsafe operation of commercial motor

vehicles.

26. | Defendant Employer breached its duty to the general public, including

the Plaintiff and was thereby negligent and careless in the hiring, training, supervising,

and retaining Driver as its agent, servant and employee, who was unqualified,
incompetent, and/or negligent and careless at the time of this crash and during the time

leading up to this crash in the following respects:

a. Failed to make a reasonable inquiry as to Driver’s competence as a
tractor trailer operator;

b. Selected an incompetent and unfit driver;

c: Failed to select a competent and fit driver;

d. Hired and retained an unsafe and unqualified driver;

eG Hired and retained an inadequately trained and incompetent driver;

f. Allowed Driver to operate a defective trailer;

g. Allowed Driver to operate an unsafe trailer;

h. Entrusted the tractor and trailers to an incompetent driver;

i. Entrusted its tractor and trailers to a driver it knew or should have
known to be a reckless, unqualified, unsafe and incompetent
driver;

‘i Permitted its driver to drive in excess of the hours of service

provisions of Title 49, Code of Federal Regulations, Section 395;

k. Defendant failed to properly train Driver in the proper operation,
inspection, maintenance, record-keeping, and check-in, necessary
for the safe operation of the tractor and trailer involved in this
crash;

I, Failed to adequately evaluate Driver’s performance through
training and supervision, and failure to discharge Driver before he
injured Plaintiff;

m. Failed to properly screen Driver as a qualified driver;

n. Failed to obtain a completed employment application before
permitting Driver to drive its commercial motor vehicle pursuant
to 49 C.F.R. § 391.21;

0. Failed to investigate Driver’s employment record during the
preceding three years by all reasonable means pursuant to 49
C.F.R. § 391.23(a)(2), 391.23(c);
p. Failed to inquire into Driver’s driving record within 30 days after
his employment began pursuant to 49 C.F.R. § 391.23(a);

q. Defendant failed to properly instruct and train Driver how to
properly and safely operate the tractor and trailer involved in this
crash, in particular LCV doubles in accordance with 49 CFR
§380.203, §380.111 and 380.109;

te Defendant failed to provide safety courses to its agents, servants,
and employees on how to safely operate the tractor and trailer
involved in this crash;

S. At the time of this crash, Defendant failed to have in place a
system to keep track of the on-duty status or otherwise audit the
on-duty status records of Driver and its other employees that
operate its vehicles in interstate commerce to insure that they did
not violate the limitations of the “Hours of Service Limitations” set
forth in 49 C. F.R., Part 395;

fi: Failing to verify and audit Driver’s driving logs to ensure
compliance with the hours of service limitations set forth under 49
C.F.R., Part 395;

u. Permitting and/or failing to prevent Driver from operating motor
vehicles for periods in excess of industry standards for maximum
hours of service;

V. Requiring, permitting, and/or failing to prevent Driver from
operating the tractor and trailer when he was so impaired, or likely
to become impaired, through fatigue, as to make it unsafe for him
to begin or continue to operate their vehicles; and

Ww. Failed to require Driver to advise the dispatcher of his current duty

status so as to prevent him from being dispatched when, due to
likely fatigue, it was unsafe to do so.

27. As a direct and proximate cause of Employer’s above-stated negligence,

Plaintiff sustained damages as more fully stated above.

28. | The actions and omissions of Defendant Employer relating to this crash
were willful, wanton, reckless and intentional, and demonstrated a complete indifference
and conscious disregard for the law and for the safety of others, including Plaintiff, as

10
evidenced by prior citations and out of service orders, including findings by the United
States Department of Transportation that Defendant falsified drivers’ record of duty

status.

29. _ Employer’s willful, wanton, reckless and intentional behavior, and for
Defendant’s complete indifference and conscious disregard for the safety of the
motoring public, aggravated (punitive) damages are appropriate in this action in order

to punish Defendants and to deter others from similar conduct.

WHEREFORE, Plaintiff prays for the Court to enter Judgment against
Defendant Employer in such an amount as is fair and reasonable in excess of $25,000.00,
for their costs herein incurred, pre-judgment interest, punitive damages, and for any such
other and further relief as this Court may deem just and proper.

COUNT V- NEGLIGENT ENTRUSTMENT
Plaintiff v. Employer

30. Plaintiff realleges and reincorporates paragraphs 1-29 as if fully set forth
herein.

AY. That upon information and belief, Employer entrusted the tractor-trailer
combination to Defendant Driver.

32, That Employer was careless and negligent in entrusting the tractor-trailer
to Driver, an incompetent operator.

35. Employer knew or by the exercise or reasonable care should have known
Driver was incompetent to operate said tractor-trailer combination.

34. That the actions of Driver described herein concurred with the negligence

of Employer’s entrustment to cause the harms herein described to Plaintiff.

11
WHEREFORE, Plaintiff prays for this Court to enter Judgment against Defendant

Employer in such an amount as is fair and reasonable in excess of $25,000.00, for their

costs herein incurred, pre-judgment interest, punitive damages as well as any such other

and further relief as this Court may deem just and proper.

12

Respectfully submitted,

hah -A

 

Patrick Hinrichs, #62953
Attorney for Plaintiff

The Bradley Law Firm

1424 Washington Avenue, Ste 300
St. Louis, MO 63103

(314) 721-9111 (phone)

(314) 255-2765 (fax)
Patrick@thebradleylawfirm.com
